89 U.S. 57 (____)
22 Wall. 57
SCOTT, ASSIGNEE,
v.
KELLY.
Supreme Court of United States.

*59 Mr. G.W. Lubké, for the plaintiff in error; Messrs. J.C. Perry and Lyman Tremain, contra.
The CHIEF JUSTICE delivered the opinion of the court.
The writ of error in this case is dismissed for want of jurisdiction.
The assignee in bankruptcy voluntarily submitted himself and his rights to the jurisdiction of the State court. Being summoned he appeared, without objection, and presented his claim for adjudication by that court. No effort was made to remove the litigation to the courts of the United States. It is now too late to object to the power of the State court to act in the premises and render judgment.[]
The question presented for the decision of the State court was not whether, if the bankrupt had title, it would pass to his assignee by the operation of the Bankrupt Act, but whether he had title at all. The court decided that he had *60 not. Such a decision by a State court does not present a question of which this court can take jurisdiction upon a writ of error.
WRIT DISMISSED.
NOTES
[]  Mays v. Fritton, 20 Wallace, 414.